Citation Nr: 1816825	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-34 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim.

In December 2017, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims folder.  

The issue of entitlement to a temporary total disability rating for lumbar spine surgery was raised in a claim by the Veteran dated January 2017, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a lumbar spine disability related to his service, in particular from an injury while stationed aboard the USS ARTHUR W. RADFORD (DD 968) in the summer of 1984 when he injured his back from carrying a 1.5 ton capacity refrigeration compressor up a ladder.  See, e.g., the December 2017 Board hearing transcript, pgs. 3-4.  The Board observes that the only available service treatment records consist of the Veteran's March 1981 enlistment examination.  However, the Board notes that the Veteran is competent to attest to injuring his back from carrying a refrigeration compressor during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of injuring his back.  Moreover, his DD Form 214 documents his service aboard the USS ARTHUR W. RADFORD and training as an engineman.  The Board therefore finds him credible with regard to his reported in-service injury.

The Board further notes that the current medical evidence of record documents treatment for lumbar spondylolisthesis.  See, e.g., a private treatment record from Erlanger Health System dated August 2016.  Moreover, the Veteran has testified that he has bad back pain since service.  See, e.g., a private treatment record from Erlanger Physicians Group dated July 2016.  The record also contains an abjudication by the Social Security Administration (SSA) for disability benefits in part due to a lumbar spine disability.  There is also mention of a workers' compensation claim for an unspecified injury. 

There is no medical opinion of record which addresses the etiology of the Veteran's current lumbar spine disability.  In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his lumbar spine disability.  

The Board also notes that during a VA treatment evaluation in October 1996, the Veteran reported that he had been to a chiropractor for back treatment on 7 or 8 occasions.  However, these chiropractor records are not associated with the claims folder.  Therefore, the Board finds that on remand, the AOJ should attempt to obtain these records and associate them with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  Of particular interest are chiropractor records identified during VA treatment in 1996.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  
If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond. 

2.  Request from the Social Security Administration records of examination and treatment associated with the award of disability benefits in January 2010, effective since June 2006. Associate any records received with the electronic claims file. 

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disability.  The claims folder must be made available to the examiner.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a lumbar spine disability that is related to his active service, to include his credible report of injuring his back from carrying a 1.5 ton capacity refrigeration compressor up a ladder.

The examiner must provide a rationale for his or her opinion.

4.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






